UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 29, 2016 THE ALKALINE WATER COMPANY INC. Exact name of registrant as specified in its charter) Nevada 000-55096 EIN 99-0367049 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 7reenway Road Ste. 203 Scottsdale, AZ 85260 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code: (480) 656-2423 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective January 29, 2016, we granted a total of 3,000,000 stock options to Steven A. Nickolas and Richard A. Wright (1,500,000 stock options each). The stock options are exercisable at the exercise price of $0.52 per share until October 7, 2023.All of these stock options vested effective January 29, 2016. Item 9.01. Financial Statements and Exhibits. (d)Exhibits 10.1Stock Option Agreement dated January 29, 2016 with Steven P. Nickolas 10.2Stock Option Agreement dated January 29, 2016 with Richard A. Wright 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE ALKALINE WATER COMPANY INC. /s/ Richard A. Wright Richard A. Wright Vice-President, Secretary, Treasurer and Director February 3, 2016 3
